DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1, 5-12, 44, and 46-47 are pending.

Claim Objections
Claims 1, 8, and 46 are objected to because of the following informalities:  
In claim 1, it is respectfully suggested that the comma at the end of step “e” be replace with a semicolon to maintain consistency with the punctuation of the previously recited steps.
In claim 8, it is respectfully suggested that “the step (h)” be amended to “a step (h) since the step lacks an antecedent.
In claim 46, step “l,” “3 part by weight” and “one hundred part by weight” appear to be misstatements of “3 parts by weight” and “one hundred parts by weight,” respectively. In addition, for stylistic consistency, it is respectfully suggested that “3 parts by weight” be rewritten as “three parts by weight.” See “five parts by weight” in step “f” of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (JP2013023481A, hereinafter “Yoshida”), and as evidenced by Meng et al. (US 2004/0210087 A1, hereinafter “Meng”).
(Note: For Yoshida, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 22 February 2021. This translation is appended herein.)
Regarding claim 1, Yoshida discloses a method for obtaining an aqueous solution or raw material composition comprising 3-hydroxypropionic acid (3HP) and a salt of 3HP from a fermentation broth ([0027], [0041]) (i.e. a method for recovering a composition enriched in 3-hydroxypropionic acid from a fermentation broth comprising 3-hydroxypropionic acid), wherein the pH in a culture broth was controlled to 7 ([0045]) and the broth contains sulfate and phosphate ions ([0045]) (i.e. providing the fermentation broth having a pH of from about 2 to about 8 comprising 3-hydroxypropionic acid and/or salts thereof, and sulfate ions and phosphate ions), adding by drops an aqueous sulfuric acid solution ([0053]) (i.e. acidifying the fermentation broth to lower the pH to from about 1 to about 3 to form an aqueous solution comprising 3-hydroxypropionic acid), removing calcium sulfate by filtration ([0053]) (i.e. reducing the total sulfate ion and phosphate ion concentration of the aqueous solution to produce a reduced ion aqueous solution comprising 3-hydroxypropionic acid), using a thin film evaporator to boil off a light boiling portion ([0053]) (i.e. increasing the concentration of 3-hydroxypropionic acid and/or 
However Yoshida does not explicitly disclose (i) acidifying the fermentation broth from step (b); and increasing the concentration of 3-hydroxypropionic acid and/or salts thereof in the fermentation broth of step (a); (ii) acidifying the fermentation broth to lower the pH to from about 1 to about 3; (iii) increasing the concentration of 3-hydroxypropionic acid and/or salts thereof in the fermentation broth to from about 100 to about 500 grams of 3-hydroxypropionic acid equivalents per liter of broth; (iv) distilling the reduced ion aqueous solution at a pH of from about 1 to about 3, wherein the concentration of 3-hydroxypropionic acid in the reduced ion aqueous solution prior to distillation of step (e) is from about 20 percent by weight to about 80 percent by weight; or (v) recovering a aqueous distillation product comprising 3-hydroxypropionic acid comprising less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present.
Regarding (i), or the sequence of providing evaporating, acidifying, and an reducing ion concentration as claimed, as opposed to the sequence of acidifying, reducing an ion concentration, and evaporating as taught by Yoshida, since the culture solution subjected to evaporation is aqueous and comprises only 12% 3HP ([0047], [0053]), resulting in a 3HP solution that is 69% 3HP after the addition of water ([0053]), the skilled practitioner would have recognized that the evaporation step would be expected to remove water but not affect pH or ion concentration. Therefore, the change in sequence Yoshida is regarded as an obvious variant over Yukata that is lacking in patentable distinctiveness in the absence of a showing of unexpected results. 
Regarding (ii), the skilled practitioner would have recognized that the purpose of the acidifying by dropwise addition of sulfuric acid in Yoshida is to acidify the solution to recover the 3HP, producing calcium sulfate (gypsum) as a by-product, as evidenced by Meng ([0003]), which discloses a process for recover a hydroxyl-functional carboxylic acid from a fermentation broth ([0003]), an example of which is 3-hydroxypropionic acid ([0016]). Regarding the limitation of a pH of from about 1 to about 3, it would have been prima facie obvious to find a workable range for the pH of the solution through routine experimentation. See MPEP 2144.05 (II)(A).
Regarding (iii), Yoshida teaches that a range of concentrations of 3HP in an obtained raw material composition could be adjusted, with a lower bound of 5% 3HP and an upper bound of 95% 3HP ([0027]). Yoshida further teaches that the final 3HP concentration of 69% is obtained following an additional evaporation step and the addition of water ([0053]). Therefore, it would have been prima facie obvious to obtain the claimed concentration of 3HP in the concentrated solution through routine experimentation. See MPEP 2144.05 (II)(A).
Regarding (iv), Regarding (ii), since Yoshida does not disclose steps following the addition of sulfuric acid and the first evaporation step, the skilled practitioner would have recognized that the second evaporation or distillation step is taught to be conducted under acidic conditions. Regarding the limitation of a pH of from about 1 to about 3, it would have been prima facie obvious to find a workable range for the pH of the solution through routine experimentation. See MPEP 2144.05 (II)(A). Regarding the claimed range for the 3HP concentration of the solution prior to distillation, as discussed above, Yoshida teaches a range of 3HP concentrations that the skilled practitioner was expected to adjust ([0027]), so the claimed range is regarded as lacking in patentable distinctiveness as the skilled 
Regarding (v), as discussed above, Yoshida teaches that the composition of the solution obtained after a second evaporation step can be expressed as 95 parts by weight 3HP per 5 parts by weight to all other components, based on mass percentages ([0027]). Since acrylic acid was known to be produced by the dehydration of 3HP ([0004]), a reaction which is taught to occur in a later process step ([0030]), there would have been no reason for the practitioner to have expected that the 3HP solution prior to the second distillation step comprises proportionally more acrylic acid than the final raw material composition. Moreover, a portion of the components of the product of the evaporation would necessarily have included water ([0047]). Therefore, the skilled practitioner would have inferred that the concentrated solution produced by the first evaporation step ([0048]) comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present. In addition, the disclosed range of 3HP concentrations ([0027]) indicates that the skilled practitioner would have been expected to optimize the proportion of 3HP relative to other constituents in the solution, so that the claimed proportion lacks patentable distinctiveness. See MPEP 2144.05 (II). 

Regarding claim 11, as discussed above, Yoshida teaches the removal of calcium sulfate (i.e. gypsum) following the addition of sulfuric acid ([0053]).

Regarding claim 44, Yoshida does not explicitly disclose a target 3HP concentration at the conclusion of the first evaporation step or at the beginning of the second evaporation step carried out on the bottom liquid ([0053]). However, since Yoshida does teach a 3HP concentration of 69% after the addition of water following the second evaporation step, since Yoshida teaches a range of concentrations of 3HP to which an obtained raw material composition can be adjusted, with a lower  prima facie obvious and lacking in patentable distinctiveness in the absence of a showing of unexpected results. See MPEP 2144.05 (II)(A).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claim 1 above, and further in view of Edlauer et al. (AT 508663 A4, hereinafter "Edlauer”). 
(Note: For Edlauer, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 7 September 2017. This translation is appended herein.) 
Regarding claim 5, Yoshida does not explicitly disclose that prior to the distilling step (e), the concentration of 3-hydroxypropionic acid in the reduced ion aqueous solution of step (d) is increased to from about 20 percent by weight to about 80 percent by weight of the solution by evaporating a portion of the liquid present in the reduced ion aqueous solution.
Edlauer et al. (AT 508663 A4, hereinafter "Edlauer”), discloses a method for the preparation of hydroxycarboxylic acids by fermentation and purification of desired acids from a fermentation solution (p. 1/10, “The present . . .”), including 3-hydroxypropionic acid (hereinafter “3-HP”) (p. 2/10, “The acids which . . .”), in which a fermentation broth having a pH of 3.0 (p. 3/10, last line) comprising the species to be isolated, which is lactic acid in the examples (i.e., p. 4/10, “The lactic acid . . ."; p. 6/10, example 3, etc.), has its pH adjusted (i.e. acidified) to 2.2 (p. 4/10, lines 5-6) prior to a distillation step (p. 4/10, “The lactic acid . . .", line 4). Edlauer teaches that the fermentation solution that is evaporated to obtain the hydroxycarboxylic acid undergoes multi-stage evaporation prior to a final vacuum distillation (p. 2/10, “According”). Edlauer teaches that all evaporation and distillation steps are carried out to minimize acid polymerization (p. 4/10, “The lactic”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yoshida by, prior to a final distilling step, the Edlauer because (1) if temperature is too high, the rate of oligomerization of 3HP becomes high, which is not preferable (Yukata, [0017]), and (2) a multi-stage evaporation process can be carried gently out to minimize polymerization of the target acid (Edlauer, p. 4/10, lines 4-5, “The lactic”). Regarding the limitations of “from about 20 percent by weight to about 80 percent by weight of the solution,” since Yoshida teaches a range of concentrations of 3HP to which an obtained raw material composition can be adjusted, with a lower bound of 5% 3HP and an upper bound of 95% 3HP ([0027]), and because Edlauer teaches multi-stage evaporation which would suggest a lower 3HP concentration for an evaporation step preceding a final distillation step, the optimization of a 3HP concentration during an intermediate evaporation step would have been prima facie obvious and lacking in patentable distinctiveness in the absence of a showing of unexpected results. See MPEP 2144.05 (II)(A).

Regarding claims 6 and 7, since Yoshida teaches evaporation and subsequent distillation steps that are conducted at temperatures of 50 °C and 100 °C, respectively (Yoshida, [0053]), and since Edlauer teaches gentle evaporation (Edlauer, p. 4/10, “The lactic”), it would have been prima facie obvious to optimize an evaporation temperature between 50 °C and 100 °C. See MPEP 2144.05 (II)(A).

Regarding claim 8, Yoshida teaches the removing of cells from the 3HP-containing culture solution prior to the first evaporation step ([0047], [0053]).

Regarding claim 9, since Yoshida teaches a culture broth supernatant in a “Preparation Example 1” ([0043]) that is centrifuged ([0045]), and since Yoshida teaches a culture solution from which cells are prima facie obvious to remove cells prior to the addition of sulfuric acid ([0053]).

Regarding claim 10, Yoshida teaches the centrifugation of a culture broth ([0045]), as well as a the use of membrane separation ([0041]), a cell reduction step using a centrifuge or a membrane filter would have been prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Edlauer as applied to claim 11 above, and further in view of Mizrahi et al. (US 2002/0102672 A1, hereinafter "Mizrahi”). 
Yoshida in view of Edlauer does not explicitly disclose a step (i) that is carried out by use of a separator device selected from a centrifuge, a belt filter, a drum filter, and a membrane filter.
Mizrhai discloses a process in which sulfuric acid is added to a fermentation broth comprising carboxylic acids to produce sulfate salt such as gypsum ([0107], [0111]). Mizrahi teaches that methods for the filtration of gypsum were known, including by the use of belt filters, rotary drum filters, and centrifugal separators ([0112]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yoshida in view of Edlauer by carrying out a reducing of the amount of gypsum present in the aqueous solution by use of a separator device selected from a centrifuge, a belt filter, and a drum filter as taught by Mizrahi because these methods for removing gypsum were known (Mizrahi, [0112]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

REJECTION 1
Claim 1, 5-12, 44, and 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,442,749 B2 (reference document) in view of Yoshida et al. (JP2013023481A, referencing the attached Espacenet machine translation obtained on 22 February 2021), and as evidenced by Yoshida.
Claim 1 of the instant application appears to correspond to claim 1 of the reference document in that each disclose the providing of a fermentation broth, an evaporation/concentration increasing step, acidifying and ion reducing steps, a distilling step, and a recovery step.
Claim 1 of the instant application appears to differ from claim 1 of the reference document in that:
The reference document recites an aqueous fermentation broth (preamble of claim 1). However, the skilled practitioner would recognize that the fermentation broth of instant claim 1 would be aqueous, as evidenced by Yoshida ([0041]).
The reference document recites that the fermentation broth comprises micro-organism cells (step “a”). However, the instant claim 1 uses open language (“comprising”).
The reference document obtains a gypsum precipitate by acidifying the fermentation broth (step “c”). However, the instant claim 1 uses open language (“comprising”).
The reference document recites an additional evaporation step in step “d.” However, the instant claim 1 uses open language (“comprising”).
The instant claim recites a starting concentration prior to distillation of 20 to 80 percent by weight (step “e”). However, the skilled practitioner would expect that an aqueous Yoshida, [0015]). Therefore, the skilled practitioner would be expected to optimize a starting concentration prior to a distillation step that follows a concentration/evaporation step. See MPEP 2144.05 (II).
Claims 5-12, 44, and 46-47 are rejected as obvious variations upon the independent claim. See the rejections presented above.

REJECTION 2
Claims 46 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 and 36 of copending Application No. 16/601,034 (reference application) in view of Yoshida.
Claim 46 of the instant application appears to correspond to claim 35 of the reference application in that each disclose the providing of a fermentation broth, acidifying and ion reducing steps, a distilling step, a recovery step (claim 1 of each), a recovering of a bottom distillation stream step in which the bottom stream comprises 5-20% of the 3HP present prior to distilling, the application of vacuum and heat to the bottom stream, and a second recovery step at like 3HP to acrylic acid ratios.
Claim 1 of the instant application appears to differ from claim 1 of the reference document in that:
Claim 1 of the reference application lacks the increasing concentration/evaporation step (step “b”). However, Yoshida teaches that the evaporation of a fermentation broth to obtain a concentrated 3HP solution can be carried out over two steps to optimize conditions ([0053]).
The recovery steps have differing lower bounds with respect to the concentration of 3HP (20% or 30%). However, since Yoshida teaches a range of concentrations of 3HP to which  prima facie obvious and lacking in patentable distinctiveness in the absence of a showing of unexpected results. See MPEP 2144.05 (II)(A).
The instant claim 1 recites a starting 3HP prior to distillation that is lacking in the reference application. However, since Yoshida teaches a range of concentrations of 3HP to which an obtained raw material composition can be adjusted, with a lower bound of 5% 3HP and an upper bound of 95% 3HP ([0027]), the optimization of a 3HP concentration in through the course of an evaporation/distillation process would have been prima facie obvious and lacking in patentable distinctiveness in the absence of a showing of unexpected results. See MPEP 2144.05 (II)(A).
Regarding claim 47, this appears to correspond to claim 36 of the reference application.
This is a provisional nonstatutory double patenting rejection.

Additional Claim Objections
Claims 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 46-47. The concept of a method for recovering a composition enriched in 
(a)    providing the fermentation broth having a pH of from about 2 to about 8 comprising 3-hydroxypropionic acid and/or salts thereof, and sulfate ions and phosphate ions; 
(b)    increasing the concentration of 3-hydroxypropionic acid and/or salts thereof in the fermentation broth of step (a) to from about 100 to about 500 grams of 3-hydroxypropionic acid equivalents per liter of broth by evaporating at least a portion of the liquid present in the fermentation broth; 
(c)    acidifying the fermentation broth from step (b) to lower the pH to from about 1 to about 3 to form an aqueous solution comprising 3-hydroxypropionic acid; 
(d)    reducing the total sulfate ion and phosphate ion concentration of the aqueous solution to produce a reduced ion aqueous solution comprising 3-hydroxypropionic acid; 
(e)    distilling the reduced ion aqueous solution at a pH of from about 1 to about 3 by applying vacuum and heat to the reduced ion aqueous solution to form an aqueous distillation product comprising 3-hydroxypropionic acid, wherein the concentration of 3-hydroxypropionic acid in the reduced ion aqueous solution priori to distillation of step (e) is from about 20 percent by weight to about B0 percent by weight;
(f)    recovering the aqueous distillation product comprising 3-hydroxypropionic acid at a concentration of at least thirty percent by weight of the aqueous distillation product, wherein the aqueous distillation product comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present (claim 1); and 
(j) recovering a distillation bottom stream from distilling step ( e ), the distillation bottom stream comprising from about 5 percent to about 20 percent 3-hydroxypropionic acid of the total amount of the 3-hydroxypropionic acid present in the reduced ion aqueous solution of step (d);

(l) recovering a second aqueous distillation product comprising 3-hydroxypropionic acid, wherein the second aqueous distillation product comprises less than about 3 part by weight acrylic acid per one hundred part by weight 3-hydroxypropionic acid present in the second aqueous distillation product (claim 46) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Yoshida et al. (JP2013023481A), which discloses a method for obtaining an aqueous solution of 3-hydroxypropionic acid ([0041]) wherein the pH in a culture broth was controlled to 7 ([0045]), cells and the calcium sulfate are removed by filtration ([0053]) (i.e. reducing the total sulfate ion and phosphate ion concentration), performing a second evaporation ([0052]) (analogous to the claimed distillation), and recovering a solution with a 3-hydroxypropionic acid concentration of up to 95% by mass ([0050]) through two distillation/evaporation steps ([0053]). However, Yukata is silent regarding the amount of 3HP contained in the bottoms liquid relative to the amount of 3HP in the solution prior to evaporation, and Yoshida provides no suggestion that the bottom liquid evaporated during the second evaporation step should have less than about 20 percent of the 3HP present prior to the start of the first evaporation step.
Other related prior art, Edlauer et al. (AT 508663 A4, hereinafter "Edlauer”), discloses a method for the preparation of hydroxycarboxylic acids by fermentation and purification of desired acids from a fermentation solution (p. 1/10, “The present . . .”), including 3-hydroxypropionic acid (hereinafter “3-HP”) (p. 2/10, “The acids which . . .”), in which a fermentation broth having a pH of 3.0 (p. 3/10, last line) comprising the species to be isolated, which is lactic acid in the examples (i.e., p. 4/10, “The lactic acid . . ."; p. 6/10, example 3, etc.), has its pH adjusted (i.e. acidified) to 2.2 (p. 4/10, lines 5-6) prior to a distillation step (p. 4/10, “The lactic acid . . .", line 4). Edlauer also teaches a subsequent evaporation step (p. 4/10, lines 4-6). However, this step is not recited to be performed on a bottom stream, and no indication is given about the amount of lactic acid remaining in this distillation step relative to the lactic Edlauer teaches a method that is directed in particular to lactic acid (p. 2/10, “The acids”), it would not have been prima facie obvious to apply the particulars of the method of Edlauer to the method directed toward the 3-hydroxypropionic acid solution of Yoshida with respect to concentrations of 3HP during evaporation. Lastly, since Edlauer is directed toward a method for purifying lactic acid, this reference cannot directly address the claimed relative concentrations in an obtained product of acrylic acid and 3-hydroxypropionic acid.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772